DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s arguments dated January 14, 2022.

As for Applicant’s argument regarding amended independent claim 1: “It is evident therefrom that a plurality of electrode blocks 2 are corresponding to a plurality of pixel units respectively (for example, in a one-to-one correspondence relationship). In other words, an orthographic projection of each electrode block 2 onto an array substrate overlaps an orthographic projection of the corresponding pixel unit onto an array substrate. That aspect is different from "an orthographic projection of any one of the x sub- pixel units onto the display substrate does not overlap an orthographic projection of any one touch electrode block onto the display substrate," as recited in amended claim 1.” (Remarks, page 11); examiner respectfully disagrees.  Given the large size of the array substrate of Ding, an orthographic projection of pixel units onto the array substrate 

Accordingly, amended independent claim 1 remains rejected.  The dependent claims remain rejected as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2017/0177143 A1).

Instant Claim 1: A touch display panel, comprising: a display substrate;  (“The touch control display panel includes a plurality of pixel units configured on the array substrate in an array;” (Ding, abstract)  The touch control display panel and array substrate of Ding correspond to the touch display panel and display substrate of the claim, respectively.)

a plurality of sub-pixel units arranged in an array on the display substrate;  (“The touch control display panel includes a plurality of pixel units configured on the array substrate in an array;” (Ding, abstract)  The pixel units of Ding correspond to the sub-pixel units of the claim.)

and a first touch electrode group comprising a plurality of touch units arranged in an array on the display substrate,  (“The array substrate comprises a plurality of self capacitance touch control electrodes 1 (fig 2), the plurality of self capacitance touch control electrodes 1 are arranged in an array,” (Ding, paragraph 31)  The touch control electrodes 1 of Ding correspond to the touch units of the claim.  A group of touch control electrodes 1 corresponds to the first touch electrode group of the claim.)

wherein at least one of the plurality of touch units comprises a plurality of touch electrode blocks that is electrically connected, each of the plurality of touch electrode blocks is disposed corresponding to one sub-pixel unit,  (“each of the self capacitance touch control electrodes 1 (fig 2) comprises a plurality of electrode blocks 2, which are corresponding to the plurality of pixel units respectively (for example, in a one-to-one correspondence relationship);” (Ding, paragraph 31)  The 

and an orthographic projection of each touch electrode block onto the display substrate is within an orthographic projection of the corresponding sub-pixel unit onto the display substrate, wherein a positional relation between two adjacent touch electrode blocks comprises at least one of: two adjacent touch electrode blocks being located in a same row, and the two sub-pixel units corresponding to the two adjacent touch electrode blocks in the same row being spaced apart by x sub-pixel units, x being a positive integer; or two adjacent touch electrode blocks being located in a same column, and the two sub-pixel units corresponding to the two adjacent touch electrode blocks in the same column being spaced apart by x sub-pixel units;  (Referring to fig 2 of Ding, electrode blocks 2 are configured in rows and columns.  Each pixel unit may be arbitrarily assigned to correspond to an electrode block 2, therefore, pixel units corresponding to adjacent electrode blocks may be spaced apart by other pixel units.)

Ding does not explicitly teach the following limitation of this claim:

wherein an orthographic projection of any one of the x sub-pixel units onto the display substrate does not overlap an orthographic projection of any one touch electrode block onto the display substrate.

However, orthographic projections may obviously be spaced far enough apart such that there is no overlap with each other.

wherein an orthographic projection of any one of the x sub-pixel units onto the display substrate does not overlap an orthographic projection of any one touch electrode block onto the display substrate.  (Referring to fig 2 of Ding, although not explicitly illustrated, the orthographic projection of electrode block 2 located on the bottom right corner of the array substrate would obviously not overlap with the 


Instant Claim 2: The touch display panel according to claim 1, wherein x=1, two sub-pixel units corresponding to each two adjacent touch electrode blocks in a same row are spaced apart by one sub-pixel unit, and two sub-pixel units corresponding to each two adjacent touch electrode blocks in a same column are spaced apart by one sub-pixel unit.  (Referring to fig 2 of Ding, electrode blocks 2 are configured in rows and columns.  Each pixel unit may be arbitrarily assigned to correspond to an electrode block 2, therefore, pixel units corresponding to adjacent electrode blocks may be spaced apart by one other pixel unit.)


Instant Claim 3: The touch display panel according to claim 1, wherein the plurality of touch units comprises first touch units and second touch units, and the first touch units and the second touch units are arranged alternately in a row direction and in a column direction;  (Referring to fig 2 of Ding, touch control electrodes 1 may be arbitrarily divided into first touch control electrodes and second touch control electrodes.)

and an arrangement manner of touch electrode blocks comprised in each of the first touch units is different from an arrangement manner of touch electrode blocks comprised in each of the second touch units.  (“each of the self capacitance touch control electrodes 1 (fig 2) comprises a plurality of electrode blocks 2, which are corresponding to the plurality of pixel units respectively (for example, in a one-to-one correspondence relationship);” (Ding, paragraph 31)  Therefore, the correspondence between the touch control electrodes 1 and the electrode blocks 2 of Ding may be assigned arbitrarily, and may be different for the touch control electrodes 1 labelled as first touch control electrodes and second touch control electrodes.)


Instant Claim 4: The touch display panel according to claim 3, wherein the number of touch electrode blocks comprised in each of the first touch units is different from the number of touch electrode blocks comprised in each of the second touch units.  (“each of the self capacitance touch control electrodes 1 (fig 2) comprises a plurality of electrode blocks 2, which are corresponding to the plurality of pixel units respectively (for example, in a one-to-one correspondence relationship);” (Ding, paragraph 31)  Therefore, the electrode blocks 2 of Ding may be assigned arbitrarily to the touch control electrodes 1, and different numbers of electrode blocks 2 may be assigned to first touch control electrodes and second touch control electrodes.)


Instant Claim 5: The touch display panel according to claim 1, wherein a touch unit in an a-th row and a b-th column is electrically connected to a touch control circuit of the touch display panel through a lead in the a-th row and the b-th column, and a touch unit in an (a+1)-th row and the b-th column is electrically connected to the touch control circuit through a lead in the (a+1)-th row and the b-th column, a and b being positive integers, and wherein the lead in the a-th row and b-th column is located on a left side of the touch unit in the a-th row and b-th column, and the lead in the (a+1)-th row and the b-th column is located on a right side of the touch unit in the (a+1)-th row and the b-th column; or the lead in the a-th row and the b-th column is located on a right side of the touch unit in the a-th row and the b-th column, and the lead in the (a+1)-th row and the b-th column is located on a left side of the touch unit in the (a+1)-th row and the b-th column.  (“the plurality of self capacitance touch control electrodes 1 (fig 2) are connected with a touch control chip through the corresponding touch control lead wires 3” (Ding, paragraph 31)  The touch control chip and touch control lead wire 3 of Ding correspond to the touch control circuit and lead of the claim, respectively.  Whether the lead wire 3 is located on a left side or a right side of the touch control electrode 1 is arbitrary.)


Instant Claim 6: The touch display panel according to claim 3, wherein each of the first touch units comprises five touch electrode blocks, four touch electrode blocks of the five touch electrode blocks are located in two rows, a square is formed by connected lines between - 29 -BOED 1160PUSAOIUS2020087CNany adjacent touch electrode blocks of the four touch electrode blocks, and the remaining touch electrode of the five touch electrode blocks is located at a center of the square.  (Referring to fig 2 of Ding, the assignment of electrode blocks 2 to touch control electrodes 1 is arbitrary.)


Instant Claim 7: The touch display panel according to claim 6, wherein each of the second touch units comprises four touch electrode blocks, the four touch electrode blocks of the second touch unit are located in three rows, and a square is formed by connected lines between any adjacent touch electrode blocks of the four touch electrode blocks of the second touch unit.  (Referring to fig 2 of Ding, the assignment of electrode blocks 2 to touch control electrodes 1 is arbitrary.)


Instant Claim 8: The touch display panel according to claim 3, wherein each of the first touch units comprises five touch electrode blocks;  (Referring to fig 2 of Ding, the assignment of electrode blocks 2 to touch control electrodes 1 is arbitrary.)

the touch display panel comprises a sub-pixel unit in an m-th row and an n-th column, a sub-pixel unit in the m-th row and an (n+1)-th column, a sub-pixel unit in the m-th row and an (n+2)-th column, a sub-pixel unit in an (m+ 1)-th row and the n-th column, a sub-pixel unit in the (m+1)-th row and the (n+1)-th column, a sub-pixel unit in the (m+1)-th row and the (n+2)-th column, a sub-pixel unit in an (m+2)-th row and the n-th column, a sub-pixel unit in the (m+2)-th row and the (n+l)-th column, and a sub-pixel unit in the (m+2)-th row and the (n+2)-th column, m and n being positive integers;  (“the touch control lead wires 3 (fig 2) are configured in the gaps between adjacent columns of the pixel units,” (Ding, paragraph 31)  The pixel units of Ding are arranged in a matrix.)

an orthographic projection of a first touch electrode block in the first touch unit onto the display substrate is within an orthographic projection of the sub-pixel unit in the m-th row and the n-th column onto the display substrate; an orthographic projection of a second touch electrode block in the first touch unit onto the display substrate is within an orthographic projection of the sub-pixel unit in the m-th row and the (n+2)-th column onto the display substrate; an orthographic projection of a third touch electrode block in the first touch unit onto the display substrate is within an orthographic projection of the sub-pixel unit in the (m+1)-th row and the (n+1)-th column onto the display substrate; an orthographic projection of a fourth touch electrode block in the first touch unit onto the display substrate is within an orthographic projection of the sub-pixel unit in the (m+2)-th row and the n-th column onto the display substrate; and an orthographic projection of a fifth touch electrode block in the first touch unit onto the display substrate is within an orthographic projection of the sub-pixel unit in the (m+2)-th row and the (n+2)-th column onto the display substrate.  (These limitations of claim 8 are substantially included within claim 1, and thus, are rejected under similar rationale.)


Instant Claim 9: The touch display panel according to claim 3, wherein each of the second touch units comprises four touch electrode blocks;  (Referring to fig 2 of Ding, the assignment of electrode blocks 2 to touch control electrodes 1 is arbitrary.)

	The rationale for the rejection of the remainder of claim 9 is substantially identical to that of the corresponding portion of claim 8.


Instant Claim 10: The touch display panel according to claim 3, wherein each of the first touch units comprises two touch electrode blocks;  (Referring to fig 2 of Ding, the assignment of electrode blocks 2 to touch control electrodes 1 is arbitrary.)

	The rationale for the rejection of the remainder of claim 10 is substantially identical to that of the corresponding portion of claim 8.


Instant Claim 11: The touch display panel according to claim 3, wherein each of the second touch units comprises two touch electrode blocks;  (Referring to fig 2 of Ding, the assignment of electrode blocks 2 to touch control electrodes 1 is arbitrary.)

	The rationale for the rejection of the remainder of claim 11 is substantially identical to that of the corresponding portion of claim 8.


Instant Claim 12: The touch display panel according to claim 3, wherein each of the first touch units comprises five touch electrode blocks, and each of the second touch units comprises four touch electrode blocks;  (Referring to fig 2 of Ding, the assignment of electrode blocks 2 to touch control electrodes 1 is arbitrary.)

	The rationale for the rejection of the remainder of claim 12 is substantially identical to that of the corresponding portion of claim 8.


Instant Claim 13: The touch display panel according to claim 3, wherein each of the first touch units comprises two touch electrode blocks, and each of the second touch units comprises two touch electrode blocks;  (Referring to fig 2 of Ding, the assignment of electrode blocks 2 to touch control electrodes 1 is arbitrary.)

	The rationale for the rejection of the remainder of claim 13 is substantially identical to that of the corresponding portion of claim 8.


Instant Claim 14: The touch display panel according to claim 1, wherein shapes of the plurality of touch electrode blocks are the same, and the sizes of the plurality of touch electrode blocks are the same.  (Referring to fig 2 of Ding, the shapes of the electrode blocks 2 are the same, as are the sizes.)


Instant Claim 15: The touch display panel according to claim 1, further comprising a second touch electrode group, wherein the second touch electrode group comprises a plurality of second touch electrodes,  (“The array substrate comprises a plurality of self capacitance touch control electrodes 1 (fig 2), the plurality of self capacitance touch control electrodes 1 are arranged in an array,” (Ding, paragraph 31)  The touch control electrodes 1 of Ding correspond to the second touch electrodes of the claim.  A group of touch control electrodes 1 corresponds to the second touch electrode group of the claim.)

and each of the plurality of the second touch electrodes is a strip-shaped touch electrode,  (Referring to fig 2 of Ding, each of the touch control electrodes 1 is a strip-shaped touch electrode.)

and is disposed between adjacent rows of sub-pixel units.  (“the touch control lead wires 3 (fig 2) are configured in the gaps between adjacent columns of the pixel units,” (Ding, paragraph 31)  The pixel units of Ding are arranged in a matrix, with touch control electrodes 1 in between the pixel units.)


Instant Claim 16: A touch display device, comprising the touch display panel according to claim 1.  (“A touch control display panel and a manufacturing method thereof, a driving method, and a display device are disclosed.” (Ding, abstract)  The display device of Ding corresponds to the touch display device of the claim.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626